UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7275



DALLAS FERRELL,

                                           Petitioner - Appellant,

          versus


HENRY DARGAN MCMASTER, Attorney General of the
State of South Carolina; JON E. OZMINT,
Director,   South   Carolina   Department   of
Corrections,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(CA-03-99-9-24)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dallas Ferrell, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dallas Ferrell seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).               An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U. S. 322,

  , 123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). We have

independently reviewed the record and conclude that Ferrell has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED


                                      2